Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted by Applicants, the prior art combined can be read to suggest removing the addition of polyamine and/or a water-soluble reactant, but not while maintaining the concentration of polyisocyanate in the oil phase of about 5 wt% to about 16 wt%. While some variance of concentrations and ratios is reasonably expected as part of routine optimization, the prior art teaches away from the claimed range where the suitable range of Zhu is about 44 wt%. Reducing the amount as instantly claimed is not suggested nor would it be reasonably expected to be successful based on the disclosure of Zhu. As such, the claims are presented are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612